Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on May 1, 2020 and July 13, 2020 for application number 16/865,229. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 8,13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KLEPPE et al.(US 2021/0141205 A1)(hereinafter Kleppe) in view of Zhang et al.(US 2018/0307132 A1)(hereinafter Zhang).
	Regarding claims 1 and 13, Kleppe discloses a method and a system for a passive single-viewpoint 3D imaging system [See Figs. 1-7 regarding system with camera for 3D microscopy], comprising: 
a camera[See Fig. 1 and par. 27-28 regarding camera 4],
capturing an image from a camera[See Fig. 1 and par. 27-28 regarding microscope 1 comprising camera 4  images the object 3 via an objective lens 5 and a tube lens 6..], and the camera having one phase mask and a phase mask placed in an aperture plane of the camera[See Figs. 1-2 and par. 30 regarding phase mask 9c].
	Kleppe does not explicitly disclose the camera having one or more phase masks and an optimized phase mask placed in an aperture plane of the camera.
	However, the use of more than one phase masks or optimized phase mask in camera systems was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See Figs. 3A-3B and par. 155, 159 regarding Tri-spot phase masks 326, 330. The tri-spot point spread function is enabled by a phase mask provided with asymmetrical partitions configured to eliminate degeneracy in order to enhance sensitivity over the full range of possible orientations of the emitter molecules. The phase mask's design is optimized by maximizing the theoretical limit of measurement precision.].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kleppe with Zhang teachings by including “the camera having one or more phase masks and an optimized phase mask placed in an aperture plane of the camera” because this combination has the benefit of providing an alternate optimized configuration for the phase mask in the camera system.
	Further on, Kleppe and Zhang teach or suggest using a reconstruction algorithm, for estimation of a 3D or depth image and wherein the optimized phase mask and a reconstruction algorithm allow the system to estimate a 3D or depth image[See Kleppe: Figs. 6-7 and par. 42-47 regarding the processing of the image data performed by the controller 11 may resort to the algorithms of light-field microscopy, which was specified at the outset. How the z-information is encoded in the intensity distribution by way of the detector 10 ultimately depends on the chosen phase mask. In embodiments, the images are deconvolved on the basis of the point spread function (PSF), which is assigned to the individual pixels of the detector 10.. The deconvolution and hence image construction is implemented in embodiments using the PSF per pixel in a manner analogous to Broxton et al. using a Lucy-Richardson formalism (cf., Broxton et al., section 3.4). By contrast, conventional linear deconvolution methods cannot be considered on account of the spatial dependence of the PSF.  See Zhang: par. 227 regarding In various aspects, the tri-spot point spread function (PSF) imaging system 3200 may further include a computing system 3210, as illustrated in FIG. 32. As illustrated in FIG. 32, the computation system 3210 may include at least one computing device configured to receive image data encoding a tri-spot PSF image captured by a camera 3208 or other video recording device. The computing device may be configured to enable the processing and analysis of the tri-spot PSF image as described above…]
 	Regarding claim 2, Kleppe and Zhang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kleppe and Zhang teach wherein the phase masks are separately fabricated and inserted between a camera lens and an image sensor [See Kleppe: Figs. 1-2 and par. 30 regarding phase mask 9c is located between the camera lens and the image detector. See Zhang: Figs. 3A-3B and par. 155, 159 regarding Tri-spot phase masks 326, 330 also located between the lens and image CMOS. (In both cases, the phase masks can be fabricated separately)].  
	Regarding claim 3, Kleppe and Zhang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kleppe and Zhang teach wherein the phase masks are integrated into the camera lens assembly and fabricated as a single optimized modified optical assembly[See Kleppe: Figs. 1-2 and par. 30 regarding phase mask 9c is located between the camera lens and the image detector. See Zhang: Figs. 3A-3B and par. 155, 159 regarding Tri-spot phase masks 326, 330 also located between the lens and image CMOS. (In both cases, the phase masks can be fabricated as a single optical assembly integrated into the camera lens assembly)].  
Regarding claim 4, Kleppe and Zhang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kleppe and Zhang teach wherein the phase masks are integrated into the camera lens assembly and fabricated as either single or multiple optimized modified optical assembly [See Kleppe: Figs. 1-2 and par. 30 regarding phase mask 9c is located between the camera lens and the image detector. See Zhang: Figs. 3A-3B and par. 155, 159 regarding Tri-spot phase masks 326, 330 also located between the lens and image CMOS. (In both cases, the phase masks can be fabricated as a single optical assembly integrated into the camera lens assembly. Also in Zhang, phase masks can be integrated into the camera lens assembly either as a single or multiple optical assembly)]. 
Regarding claim 8, Kleppe and Zhang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kleppe and Zhang teach wherein the reconstruction algorithm is based on optimization of an energy function and wherein the reconstruction algorithm returns both the 3D or depth image and a 2D intensity image[See Kleppe: Figs. 6-7 and par. 42-47 regarding the processing of the image data performed by the controller 11 may resort to the algorithms of light-field microscopy, which was specified at the outset. How the z-information is encoded in the intensity distribution by way of the detector 10 ultimately depends on the chosen phase mask. In embodiments, the images are deconvolved on the basis of the point spread function (PSF), which is assigned to the individual pixels of the detector 10.. The deconvolution and hence image construction is implemented in embodiments using the PSF per pixel in a manner analogous to Broxton et al. using a Lucy-Richardson formalism (cf., Broxton et al., section 3.4). By contrast, conventional linear deconvolution methods cannot be considered on account of the spatial dependence of the PSF.  See Zhang: par. 227 regarding In various aspects, the tri-spot point spread function (PSF) imaging system 3200 may further include a computing system 3210, as illustrated in FIG. 32. As illustrated in FIG. 32, the computation system 3210 may include at least one computing device configured to receive image data encoding a tri-spot PSF image captured by a camera 3208 or other video recording device. The computing device may be configured to enable the processing and analysis of the tri-spot PSF image as described above…].  
Regarding claim 18, Kleppe and Zhang teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Kleppe and Zhang teach wherein the optimized phase mask is printed on a glass substrate and the glass substrate cut to a smaller size to fit into the aperture plane of the camera[See Kleppe: Figs. 1-2 and par. 30 regarding phase mask 9c is located between the camera lens and the image detector. See Zhang: Figs. 3A-3B and par. 155, 159 regarding Tri-spot phase masks 326, 330 also located between the lens and image CMOS. (In both cases, it is implicit taught the fabrication of the phase mask to fit into the aperture of the camera).].  

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KLEPPE et al.(US 2021/0141205 A1)(hereinafter Kleppe) in view of Zhang et al.(US 2018/0307132 A1)(hereinafter Zhang) in further view of Ozcan et al.(US US 2021/0142170 A1)(hereinafter Ozcan).
	Regarding claim 5, Kleppe and Zhang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Kleppe and Zhang do not explicitly disclose wherein the reconstruction algorithm comprises: building a differentiable forward model with an optical layer and a reconstruction network, wherein in the optical layer, a physics-based model simulates a plurality of coded images captured on a sensor with a phase mask, and wherein in the reconstruction network, a neural network produces a depth map from the coded images.  
However, Ozcan teaches wherein the reconstruction algorithm comprises: building a differentiable forward model with an optical layer and a reconstruction network[See Figs. 10-11E, par. 7-15, 110, 145-149 regarding a computing device 100 having one or more processors 102 executes software 104 thereon to then digitally train a model or mathematical representation of multi-layer diffractive/reflective substrate layers 16 to the desired task or function to then generate a design for a physical embodiment of the D2NN front-end 42. This operation is illustrated as operation 310 in FIG. 10. Further on, a  forward model is presented in Fig. 11A..] , wherein in the optical layer, a physics-based model simulates a plurality of coded images captured on a sensor with a phase mask[See Figs. 10-26, par. 7-15, 110, 113, 142-149 regarding In addition, the back-end trained electronic or digital neural network 44 is trained as seen in operation 320 using training images or training optical signals. This training is used to optimize the parameters of the neural network 44. This training operation 320 may conducted on the same or different computing device 100 described above that was used to generate the D2NN front-end 42. Further, training the model or mathematical representation of a multi-layer diffractive/reflective substrate layers 16 used in the D2NN front-end 42 to perform the desired task or function may be done jointing or simultaneously with the training of the back-end electronic or digital neural network 44 as illustrated in dashed line 325…  The D2NN 10 that was subject to experimental testing was used as part of a coherent transmissive network with phase-only modulation at each substrate layer 16, which is approximated as a thin optical element. In this case, each substrate layer 16 of the D2NN 10 modulates the wavefront of the transmitted field through the phase values (i.e., biases) of its neurons. Further on, neurons' phase values were converted into a relative height map (Δz=λϕ/2πΔn)…], and wherein in the reconstruction network, a neural network produces a depth map from the coded images[See Figs. 10-26, par. 7-15, 110, 113, 142-149 regarding 3D model is obtained after the training phase of the optimized D2NN architecture].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kleppe and Zhang with Ozcan teachings by including “wherein the reconstruction algorithm comprises: building a differentiable forward model with an optical layer and a reconstruction network, wherein in the optical layer, a physics-based model simulates a plurality of coded images captured on a sensor with a phase mask, and wherein in the reconstruction network, a neural network produces a depth map from the coded images” because this combination has the benefit of providing an alternate 3D reconstruction method based on machine learning.
Regarding claim 6, Kleppe, Zhang and Ozcan teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ozcan teaches wherein a plurality of parameters of the neural network are trained using a red green blue depth (RGBD) dataset to optimize a height map of the phase mask and parameters in the neural network[See Ozcan: Figs. 10-26, par. 7-15, 110, 113, 142-149, 157 regarding For colorful images, as an example, Red, Green and Blue channels of an image can be used as separate parallel input planes 20 to a diffractive neural network 10. Turning back to training used herein, the selected images were then randomly divided into 1500 training images, 200 validation images and 300 testing images. Very similar imaging performance was obtained by using 10,000 images in the training phase (instead of 2,000 images); this is expected since each training image contains various spatial features at different parts of the image, all of which provide valuable patches of information for successfully training the diffractive imaging network.].  

8.	Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over KLEPPE et al.(US 2021/0141205 A1)(hereinafter Kleppe) in view of Zhang et al.(US 2018/0307132 A1)(hereinafter Zhang) in further view of Emery(US 2002/0131052 A1)(hereinafter Emery).
	Regarding claim 11,  Kleppe and Zhang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Kleppe and Zhang do not explicitly disclose further comprising fabricating the optimized phase mask using photolithography method.  
However, the use of photolithography to fabricate phase masks was well known in the art at the time of the invention was filed as evident from the teaching of Emery [See Emery: par. 14  and 242 regarding Alternating Phase Shift Mask (APSM) are typically designed with thickness variations in the glass or quartz which induce phase shift transitions between adjacent regions during photolithography.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kleppe and Zhang with Emery teachings by including “further comprising fabricating the optimized phase mask using photolithography method” because this combination has the benefit of providing an alternate method to fabricate phase masks for the 3D camera system.
Regarding claim 12,  Kleppe, Zhang and Emery teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Kleppe, Zhang and Emery teach further comprising printing the optimized phase mask on a glass substrate and cutting the glass substrate to a smaller size to fit into the aperture plane of the camera [See Kleppe: Figs. 1-2 and par. 30 regarding phase mask 9c is located between the camera lens and the image detector. See Zhang: Figs. 3A-3B and par. 155, 159 regarding Tri-spot phase masks 326, 330 also located between the lens and image CMOS. (In both cases, it is implicit taught the fabrication of the phase mask to fit into the aperture of the camera). See Emery: par. 14  and 242 regarding Alternating Phase Shift Mask (APSM) are typically designed with thickness variations in the glass or quartz which induce phase shift transitions between adjacent regions during photolithography.]  

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KLEPPE et al.(US 2021/0141205 A1)(hereinafter Kleppe) in view of Zhang et al.(US 2018/0307132 A1)(hereinafter Zhang) in further view of Timo Gissibl et al. (Timo Gissibl, Michael Schmid, and Harald Giessen, "Spatial beam intensity shaping using phase masks on single-mode optical fibers fabricated by femtosecond direct laser writing," Optica 3, 448-451 (2016))(hereinafter Timo).
Regarding claim 14,  Kleppe and Zhang teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. 
Kleppe and Zhang do not explicitly disclose wherein the optimized phase mask is fabricated using a 3D printer using photolithography.  
However, the use of photolithography in 3D printing to fabricate phase masks was well known in the art at the time of the invention was filed as evident from the teaching of Timo [See first paragraph regarding the phase masks are directly fabricated onto the end facet of optical fibers using femtosecond two-photon direct laser writing, achieving, therefore, submicrometer alignment accuracy. We observe high-quality intensity patterns and find excellent agreement with simulations. Our results prove that 3D printing of diffractive micro-optics can achieve sufficient performance to enable compact devices.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kleppe and Zhang with Timo teachings by including “wherein the optimized phase mask is fabricated using a 3D printer using photolithography” because this combination has the benefit of providing an alternate method to fabricate phase masks for the 3D camera system.

Allowable Subject Matter
10.	Claims 7, 9-10, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482